 
Exhibit 10(bbb)-1 
 
 
Western Power
Distribution
Long-Term
Incentive Plan
 
WPD Phantom
Stock Options

 

 

 
About This Material
 
 
 
 
This material represents detailed administrative specifications for the
Long-Term Incentive Plan at Western Power Distribution (“WPD”).
 
This is not a legal document and does not convey, in any way, rights to the
participants. It is a handbook for management’s internal use in the
administration of the plan. This document may be amended at any time.

 

 

 
Contents
 
 
 
 
 

Board of Director’s Briefing   1     Design Details   2     Administrative
Details   4     History of Grant Matrices   8     Example:  Grant and Exercise
Calculations  9       Example:  WPD Price Calculations 11     Phantom Stock
Option Award Agreement 12     History of Plan Changes 16

 

 

 
Phantom Stock Options
Board of Director’s Briefing
 
 
 
 
 
Phantom stock options have been chosen as WPD’s long-term incentive vehicle for
the following reasons:-
 

  § They are phantom and therefore do not require the issuance of stock and the
corresponding governance issues;

  § Employees value them like stock options, because of their unlimited upside
potential.

  § They are similar to the long-term incentives provided by WPD’s parent
company, PPL Corp.

 
WPD uses phantom stock options as the same proportionate part of the pay package
as other companies of similar size and industry.

 

 

 
Phantom Stock Options
Design Details
 
 
 
 
 
Phantom stock options are the right to receive the appreciation in the value of
PPL stock over a fixed price for a specified period of time. Unless a
participant’s award agreement specifies otherwise, following are the terms of
WPD phantom stock options. NOTE: Phantom stock options are identical to (and
sometimes referred to as) Stock Appreciation Rights (“SARs”).
 
WPD Phantom Stock Option Price Methodology
WPD’s stock option price is equivalent to the price of PPL’s stock on any given
day (NYSE: “PPL”)
 
Grant Approval
The Board of Directors of WPD must approve all grants. This includes both
participants and amounts.
 
Eligibility

  § In general. Phantom stock options are granted only to employees.

  § Specifics. Although any employee can be eligible for the plan, in practice
WPD will consider the grant of phantom stock options to full-time employees who
are designated Personal Contract Managers.

  § Independent contractors. Independent contractors are not eligible for this
plan since only employees may participate.

  § Covered employees. Covered employees are eligible only if participation is
negotiated into their contract.

 
Exercise Price
The exercise price of the phantom stock options is equal to the WPD phantom
stock option price on the date of grant.
 
Term
Phantom stock options have a 10-year term. This term may be shortened through
termination of employment (see that section, below).
 
Vesting
Phantom stock options vest one third per year. Vesting occurs on the first,
second and third anniversaries of the grant date.
 
Transferability
Phantom stock options are non-transferable, except through death.
 
Termination of Employment
The following table shows the treatment on termination of employment.

 

 

Employment Event Treatment of Unvested
Options Exercise Period for Vested Options 1
Death
Disability 2
Retirement 3
Voluntary resignation
Involuntary termination other than for cause
Involuntary termination for cause
Leave of absence < 90 days
Vest fully
Continue vesting
Continue vesting
Forfeited
Forfeited
Forfeited
No change
3 years
3 years
5 years
90 days
90 days
Forfeited
No change
  Leave of absence > 90 days ***Refer to appropriate termination event, above***

 

  1 In no event may exercise extend beyond the original term of the option

  2 Disability is defined as medical retirement in accordance with the rules of
the Electricity Electricity Supply Pension Scheme

  3 Retirement means termination of employment on or after the first date on
which the participant is both 55 years old or older, and has 10 years or more of
service

 
Impact of Change in Control
The respective stock option grant will vest upon a Change in Control (“CIC”) of
PPL if one of the following also occurs:
 

  § PPL’s stock ceases to be traded; or

  § PPL no longer have a holding in WPD; or

  § The plan is terminated and not replaced with a plan of equivalent value.

 

 

 
Phantom Stock Options
Administrative Details
 
 
 
 
1. Governing Legal Plan Document
There is no legal plan document at WPD. Rather, there is an understanding
between management and the Board of Directors that phantom stock options will be
used in a certain way. These administrative specifications are the embodiment of
that understanding, and may be amended with approval of the Board of Directors.
 
The Board of Directors approved this plan on _________________. Subsequent
amendments will be documented in the “History of Plan Changes” section of this
document.
 
2. Timing of Grants
Two types of phantom stock options are available to be granted by WPD:

  § Normal grants. These are granted on a regular basis, typically annually, to
eligible employees. This is done in order to remain competitive with market
practice. Typical grant date: February.

  § Ad hoc grants. These may be granted for promotions, new hire grants,
excellent performance, etc. The Board of Directors must approve such grants
before the fact.

 
Dates of Grants: Following is a table showing the date of each grant. Note: Due
to holidays, meeting times, etc. the actual grant date may vary slightly
year-to-year.
 

Grant Date Grant Type Employees Receiving Grant
15 February
15 February
Normal
Ad hoc
All eligible employees
Employees recommended by WPD Management

 
3. Award Agreements
Award agreements represent a legal contract with the recipient, and must be
written carefully. Whether they are drafted correctly or incorrectly, award
agreements will control the employee’s rights and the employer’s
responsibilities.
 
All of the following details must be included in award agreements for WPD
phantom stock options.
 

  § Number of phantom stock options. The number of shares covered by the award
agreement.

  § Exercise price. The price above which appreciation on stock will be paid at
exercise.

  § Term. The number of years the phantom stock option is effective. Phantom
stock options will expire the day after the 10th anniversary of the grant.

  § Vesting. Vesting dates of the phantom stock options. Typically they will
vest 33% per year, on the anniversary date of the grant.

  § Change in Control: See “Change in Control” section for information.

  § Treatment on termination of employment. The award agreement must specify
treatment on termination of employment. See the “Design Details” section for
this information.

  § Transferability. The phantom stock options are non-transferable except in
case of death.

4. Administration of the Plan
The Board of Directors administers the plan. The Board has tacitly delegated
day-to-day administration of phantom stock option grants to WPD management,
however, so long as these administrative guidelines are followed. Within WPD,
the Human Resources Department makes day-to-day decisions about phantom stock
options.
 
5. Grant Details

  § Number of phantom stock options: The number of phantom stock options granted
is determined as follows

 

  - Total face value of phantom stock option grant is determined by taking the
participants base salary, as of the day of grant, multiplied by the long-term
incentive market level.

  - The face value is then divided by the corresponding exercise price resulting
in the number of phantom stock options granted.

  - An example of this calculation is found in Examples section of this
document.

  § Exercise Price: The exercise price will be the closing price on the day
immediately prior to grant.

6. Communications
General
Individual accounts will be maintained for each phantom stock option holder. The
administrator will issue statements at least once a year to each participant.
The statement will list all existing phantom stock option grants by date of
grant, and indicated exercise price, percent vested as of the report date, and
expiration date.
 
At Grant

  § In general. At grant, WPD Human Resources will issue a cover letter, the
option award agreement, and a current account statement. Content for award
agreements is discussed above. They require participant signatures (award
agreements must be signed before the individual will be allowed to exercise an
award).

 

  § Beneficiary designations. For all first-time recipients of awards, and
periodically for all participants, Human Resources will circulate a beneficiary
designation. Subsequently, Human Resources will keep on file beneficiary
designations for phantom stock option benefits from all participants.

 
At Exercise

  § WPD Human Resources. At exercise, WPD Human Resources will issue an exercise
confirmation and an updated current account statement.

 
Upon Death of a Participant
Upon a participant’s death, Human Resources will contact the beneficiary to
determine how to exercise the phantom stock options. If there is no beneficiary
designation, Human Resources will contact the next of kin to obtain the
executor’s name.
 
Upon Disability, Retirement, or Termination of a Participant
Upon a participant’s disability, retirement, or termination, Human Resources is
not required to contact the participant regarding changes to the exercise
period, or vesting of their phantom stock options.
 
7. Impact of Transactions
In the event of a divestiture of business operations or layoff, management may
request that the Board of Directors vest options for terminated employees. Doing
so will probably create accelerate an accounting charge, however, so such
actions should be undertaken carefully.
 
Unless it were changed at the same time, the exercise term in such an event
would remain at 90 days, the same as if the individual had been involuntarily
terminated under regular circumstances.
 
8. Exercise Procedures
The Human Resources Department is responsible for handling all phantom stock
options exercises.
 
To exercise a phantom stock option, the participant must notify Human Resources
in writing, by 12 noon UK time on the day they wish to exercise, stating the
following:

  § The date of the grant they wish to exercise;

  § The number of phantom stock options they wish to exercise; and

  § The exercise prices of the phantom stock options.

 
The gain per exercised phantom stock option will be calculated as the difference
between the WPD stock price on the day before notification of exercise, minus
the exercise price. The stock price for this purpose is defined as PPL’s stock
closing price as reported in the Financial Times.
 
9. Change in Control
The respective stock option grant will vest upon a Change in Control (“CIC”) of
PPL if one of the following also occurs:-
 

  § PPL’s stock ceases to be traded; or

  § PPL no longer has a holding in WPD; or

  § The plan is terminated and not replaced with a plan of equivalent value.

 
10. Accounting Consequences to the Employer

  § Accounting Expense. See ‘monthly’ below.

 

  § Balance sheet impact.

 

  - At grant: No impact

  - Monthly: The difference between the value of outstanding options at date of
grant and the current value is to be assessed. Those options where the current
value is below the grant value are to be ignored. For the remainder which are
‘in-the-money’, the total difference between the current value and value at date
of grant is to be determined. To this is to be added the employer’s National
Insurance (“NI”) contribution due on these payments when made. The total value
including NI should be compared to the value at the previous month end and the
movement in the liability recorded. The opposite entry is an accounting expense
to be charged to Executive O&M. For practical purposes, the entries booked in
any month will reflect the closing position at the end of the previous month.

  - At vesting: No further impact from that included in ‘monthly’ above.

  - At exercise: The gross cost including NI is booked against the balance sheet
accrual. This is matched by the cash payment to the employee (net of income tax)
and sums due to the Inland Revenue for the tax deducted and NI.

 
11. Tax Consequences to the Employer

  § The employer receives a tax deduction at the time of exercise, equal to the
spread at exercise.

  § The appreciation value, when exercised, will be paid through WPD’s payroll
and will be subject to usual UK tax deductions as well as employers’ National
Insurance contributions.

12. Tax Consequences to the Employee
UK Tax Consequences
Following are the UK tax consequences of phantom stock options to the employee.
 

  § On grant: No impact.

  § On vesting: No impact

  § On exercise: The appreciation value, when exercised, will be paid through
WPD’s payroll and will be subject to usual UK tax deduction.

 
13. Currency Conversion
Phantom stock options are denominated in U.S. currency. Any conversions
necessary under this plan (eg. at the date of grant or exercise) will be done
using the closing US$ / GB£ exchange rate that applied on the date of
determining the exercise price (ie. the closing exchange rate on the day
immediately prior to the respective grant).

 

 

 
History of Grant Matrices
 
 
 
 
Following are the matrices used to determine the number of phantom stock options
to be granted. A new matrix is determined annually based on market data for
companies similar to WPD in the UK and Europe. The intent of this program is to
provide long-term incentive compensation at the median of market.
 
2001 Matrix
This matrix was determined by using market data for Europe provided by Watson
Wyatt and W.M. Mercer. For the purposes of this exercise, all phantom stock
options were assumed to have an economic value (Black-Scholes) of 40% of face
value. The percentages in the table are expressed in face value terms.
 
 
 
Base Salary Range
Pounds (£)
 
Face Value of Grant
(as a percent
of base salary)
£84,000 - £95,999
£74,000 - £83,999
£71,000 - £73,999
£65,000 - £70,999
£59,000 - £64,999
£52,600 - £58,999
£46,400 - £52,599
£         0 - £46,399
 
62.5%
50.0%
30.0%
25.0%
20.0%
15.0%
10.0%
5.0%

 
(1) Grants below £46,400 are only made to Personal Contract Managers and with
approval of the Board of Directors

 

 

 
Example: Grant and Exercise Calculations
 
 
 
 
 
All of the examples assume an employee of WPD is a manager and the following:
 
 

Item   Assumption   Reference Base Salary   £50,000   A           Grant Date  
15 February 2003               WPD Price on 15/02/03   $34,00   B           US$
to GB£ Conversion Rate on 15/02/03   1.60   C           Grant Percentage (From
2001 Table)   10.0%   D           Exercise Date   18 August 2004              
WPD Price on 18/8/04   $40.00   E           US$ to GB£ Conversion Rate on
18/8/04   1.60   F

 
 
Phantom Stock Option Grant Example
Following is an example of the calculations for determining the grant for the
assumed employee.
 

Item   Assumption   Reference Total Face Value of Grant (GB£)   £5,000   G = A *
D           Total Face Value of Grant (US$)   £8,000   H = C * G          
Number of WPD Phantom Stock Options Granted (1)    236   I = H / B

 
 (1) These will vest 33% per year; 79 on 15/2/04, 79on 15/2/05, and 78 on
15/2/06.

 

 

 
Phantom Stock Option Exercise Example
Following is an example of the calculations for determining the value to the
assumed employee if some of his phantom stock options are exercised.
 

Item   Assumption   Reference Number of WPD Phantom Stock Options Exercised   79
  J           Gain on WPD Phantom Stock Options Exercised    $474   K = (E-B) *
J           Gain on GB£    £296.25   L = K / F

 

 

 

 
Example: Calculation of WPD Phantom Stock Price
 
 
 
 
The current price of WPD phantom stock options is equivalent to the current PPL
stock price.
 
 

  PPL Corporation WPD       Date Actual Price Phantom Stock Price       17/02/03
$34.00 $34.00 18/02/03 $34.21 $34.21 19/02/03 $34.17 $34.17 20/02/03 $33.98
$33.98 21/02/03 $34.08 $34.08       24/02/03 $34.34 $34.34 25/02/03 $34.45
$34.45 26/02/03 $34.68 $34.68 27/02/03 $34.97 $34.97 28/02/03 $35.23 $35.23

 
 

 

 

 
Phantom Option Agreement
 
 
 
 
 
On the following pages is the phantom stock option agreement to be used when a
participant is granted phantom stock options. The agreement must be signed and
returned to Human Resources.

 

 

 
 
Western Power Distribution
Phantom Stock Option Award Agreement
 

Participant Name:   Participant ID:  

 
 
Congratulations on your selection as a recipient of Western Power Distribution
phantom stock options. This Agreement governs your rights and sets forth all of
the conditions and limitations affecting such rights.
Phantom stock options’ holders have the right to receive the appreciation in the
value of the WPD phantom stock over a fixed price for a specified period of
time, on or before the expiration date, as such expiration date may change based
on events described in Section 3 of this Agreement. The change in value of the
WPD phantom stock will be based on the change in value of the PPL stock price.
 

  1. Terms: Following are terms of this Phantom Stock Option grant.

Date of Grant 15 February 2003     Number of Phantom Stock Options Granted   236
    Exercise Price   $     Exchange Rate US$ = £     Expiration Date 15 February
2013

 
 

  2. Vesting and Exercise: Phantom Stock Options do not provide you with any
rights or interests until they vest and become exercisable as shown below:



Date on Which Phantom Stock Options Vest, Assuming You Remain Employed On The
Applicable Date Number of Phantom Stock Options That Vest 15 February 2004 79  
15 February 2005 79   15 February 2006 78  

 

 

 

  3. Impact of Termination of Employment: The vesting and expiration date of
your Phantom Stock Options will change as a result of employment termination,
according to the following table.

 

Employment Event Treatment of
Unvested Phantom Stock Options Expiration of Phantom Stock Options (Period is
Measured from Date of Termination of Employment)  1 Death Vest fully 3 years    
  Disability 2 Continue vesting 5 years       Retirement 3 Continue vesting 5
years       Voluntary resignation Forfeited 90 days       Involuntary
termination other than for cause4 Forfeited 90 days       Involuntary
termination for cause4 Forfeited Forfeited       Leave of absence < 90 days No
change No change       Leave of absence > 90 days ***Refer to appropriate
termination event, above***

 

  1 In no event may the term extend beyond the original expiration date of the
Phantom Stock Option.

 

  2 Disability is defined as medical retirement in accordance with the rules of
the Electricity Supply Pension Scheme

 

  3 Retirement means termination of employment other than for Cause on or after
the date when you are at least 55 years old and have at least 10 years of
service.

 

  4 For purposes of this Plan, “Cause” means:

 

  (i) Your wilful and continued failure to substantially perform your duties
with the Company (other than any such failure resulting from Disability), after
a written demand for substantial performance is delivered that specifically
identifies the manner in which the Company believes you have failed to
substantially perform your duties;

 

  (ii) Wilfully engaging in conduct (other than conduct covered under (i) above)
which is demonstrably and materially injurious to the Company, monetarily or
otherwise, including but not limited to conviction of a felony.

 

  4. How to Exercise: The Phantom Stock Options hereby granted may be exercised
by contacting WPD Employee Relations.

To exercise a phantom stock option, you must notify Employee Relations in
writing by 12 noon UK time on the day you wish to exercise, stating the
following:

  · The date of the grant you wish to exercise

  · The number of phantom stock options you wish to exercise; and

  · The exercise price of the phantom stock options.

The gain per exercised phantom stock option will be the difference between the
WPD stock price on the day before the notification of exercise and the exercise
price, by reference to the stock prices of PPL stock as reported in the
Financial Times. The gain will be converted from US dollars to UK sterling using
the exchange rate as at the date of grant. In this regard, for any <2003> grants
exercised, the exchange rate will be US$ = £<>. 

  5. Who Can Exercise: During your lifetime the Phantom Stock Options will be
exercisable only by you. No assignment or transfer of the Phantom Stock Options,
whether voluntary or involuntary, by operation of law or otherwise, except by
will or the laws of descent and distribution or as otherwise required by
applicable law, will vest in the assignee or transferee any interest whatsoever.

  6. Change in Control: The respective stock option grant will vest upon a
Change in Control (“CIC”) of PPL if one of the following also occurs:-

  · PPL’s stock ceases to be traded; or

  · PPL no longer have a holding in WPD; or

  · The plan is terminated and not replaced with a plan of equivalent value.

  7. Re-capitalisation: In the event that there is any change in corporate
capitalisation the number of Phantom Stock Options subject to this Agreement
shall be equitably adjusted by the Board of Directors to prevent dilution or
enlargement of rights.

  8. Tax Withholding: The appreciation value, when exercised, will be paid
through WPD’s payroll and will be subject to usual UK tax deductions.

  9. Requirements of Law: The granting of Phantom Stock Options will be subject
to all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

Please acknowledge your agreement to participate in the Plan and this Agreement
and to abide by all of the governing terms and provisions by signing the
following representation. You may not exercise this option until you have signed
the agreement below.
Agreement to Participate
By signing a copy of this Agreement and returning it to WPD Employee Relations,
I acknowledge that I have read this Agreement and fully understand all of my
rights under the Plan, as well as all of the terms and conditions which may
limit my eligibility to exercise these Phantom Stock Options. Without limiting
the generality of the preceding sentence, I understand that my right to exercise
these Phantom Stock Options is conditioned upon my continued employment with the
Company or its Subsidiaries.
____________________________
Participant
 
 
Robert Symons
Chief Executive

 

 

 
 
History of Plan Changes
 
 
 
 
 